Kellogg, J.
(dissenting):
The error in this case is in disposing of it as a matter of law and deciding "that there is no evidence tending to show that the written contract does not carry out the verbal understanding of the parties.
The evidence tended to show that the plaintiff knew that it was impracticable for defendant at its factory to use any other kind of coal "than .the Lehigh Valley coal, and the plaintiff tested the Lehigh • Valley coal and said the machine would use it successfully, and sold it for such use. Neither party was interested in the abstract question of the"size of meshes of certain sieves. Both- were interested in the question as to whether this furnace would do the work it was sold to perform and burn the only kind of coal defendant could use.. The plaintiff claimed to have tested this coal, and, therefore, knew that it could do the work, and it became satisfied that this coal would pass through the meshes mentioned. The defendant made inquiry, and was informed by some one that such meshes were used in screening the Lehigh Valley coal. So we have the situation where both parties were contracting with reference to a particular coal, the defendant asking the plaintiff not to put the machine in unless it knew it would use this coal successfully, and the plaintiff agree*130ing that it would do so, and each party, when the written contract was formed, relying upon the mistaken information received that this kind of coal would pass through such meshes, erroneously used those terms in the contract. The size of the meshes was mentioned as a.convenient way to describe the coal agrped upon. By mistake the description was wrong and did not refer to the coal intended. We do not say that the evidence conclusively proves these facts, but it tends to prove them, and a finding that such was the intent, and that it was the understanding that the machine would produce the results with this kind of coal would be warranted. It is true that if through ignorance parties make a contract just as they intend to make it, the law will ordinarily grant them no relief,' because the contract carries out just the intent which they did have, and the law cannot make a different contract for tliem. It is equally true that if parties make a verbal agreement, and, when they come to reduce it to writing, they mutually, by mistake or ignorance, adopt language which does not carry out the terms of the verbal agreement, so that in fact the writing does not relate to what the parties had in mind and agreed upon when they contracted, then the written agreement may be reformed so as to carry out the actual verbal agreement. The rule is well stated in 2 Pomeroy’-s Equitable Remedies, section 616: “A court of equity has no power to alter or reform an agreement, since that would in reality be making a contract for the parties. It is only the instrument evidencing the agreement .that can be reformed.”
If the written language relating to the guaranty does not describe what the parties had verbally agreed upon and what they intended to describe, there is a mistake, and the contract does not represent the real intent of the. parties. A offers to sell B a machine for his factory which will do better work than the machine in the rival factory of G, with which machine both parties* are familiar, and he guarantees that it will do such -work. In writing out the contract the scrivener asks the name of G’s machine, and some one answers the -Doe machine. Both parties accept that information as a -proper description of G’s machine, and write a guaranty that the machine will do better work than the Doe machine, both believing that they have actually described O’s machine. The Doe machine is in fact an antiquated machine and not used, by 0. The machine *131used by 0, and in fact intended by both parties to the contract, was the Koe machine. Both parties wrote the contract relying upon the erroneous information they had received as to the name of the machine. The writing represents this mistake, and misrepresents the intent and the actual agreement of the parties. The opinion in this case, if carried, to its legitimate end, would seem to indicate that such a contract cannot be reformed because both parties, when they wrote the contract, intended to have the name “ Doe ir written therein, although it is conceded that the contract as written does violence to the intent and verbal agreement of the parties.
•“ If, on the other hand, after making an agreement, in the process of reducing it to a written form, the instrument, by means of a mistake of law, fails to express the contract which the parties actually entered into, equity will interfere with the appropriate relief, either by way of defense to its enforcement, or by cancellation, or by reformation, to the same extent as if the failure of the writing to express the real contract was caused by a. mistake of fact. In this instance there is no mistake as to the legal import of the contract actually made / but the mistake of law prevents the real contract from being embodied in the written instrument. In short, if a written instrument fails to express the intention which the parties had in making the contract which it purports to contain,' equity will grant its relief. * * * Among the ordinary examples of such errors are those as to the legal effect of a description of the subject-matter, and as to the import of technical words and phrases; but the rule is not confined to these instances.” (2 Pom. Eq. Juris. [3d ed.] § 845.)
“ All possible forms Of mistakes of fact are embraced within this description ; and all particular errors which fall under any of these conditions are mistakes of fact which furnish an occasion for equitable relief.” (Id. § 854.)
The mistake here is not an unnatural one, as the defendant in particular was supposed to lcnow nothing about the size of meshes through which the Lehigh Valley coal was screened. That was a technical subject which it might well be mistaken about, and the plaintiff may well have been mistaken in the size of the meshes by which it tested the Lehigh Valley coal, or the sample it selected for the test might not have been a fair one. Where the written *132con-tract uses the letter which the parties adopted to express in it the spirit of their contract,-and it is found that the letter does not express the spirit, bnt means something entirely different than both had in their minds at the time they contracted, there may be a-reformation. It. is always true that the contract which the parties did intend- to .make and did agree upon may lie substituted in the place of the oné which they did not intend to make, and a writing -. which does not speak the truth in that respect may be made truthful. If both parties intended the guaranty to relate to- this particular coal, and intended to describe a mesh which would use it, and by mistake they "described the wrong-sized mesh, and the guaranty does not cover this coal on account of such mistake, the language used in the writing may he corrected so as to carry out the intent of the parties and to detine the coal actually intended and agreed upon.
I favor a reversal of the interlocutory judgment.
- Interlocutory judgment affirmed, without costs, and order setting aside verdict .affirmed, with costs.